EXHIBIT 10.34

 

SECOND AMENDMENT TO LEASE

 

This Second Amendment to Lease (the “Amendment”) is made and entered into as of
October 1, 2003 by and between OTR, an Ohio general partnership, as nominee of
the State Teachers Retirement Board of Ohio, a statutory organization created by
the laws of the State of Ohio (“Landlord”), and REMEDYTEMP, INC., a California
corporation (“Tenant”), with reference to the following facts, each of which the
parties agree is true:

 

A.    Landlord’s predecessor-in-interest, Parker-Summit, LLC, a California
limited liability company, and Tenant entered into a Lease dated as of March 21,
1997 pursuant to which Tenant leased that certain premises described as
approximately 52,741 rentable square feet of space located on the first (1st)
and second (2nd) floors, known as Suite 100 (the “Original Premises”) in the
office building owned by Landlord located at 101 Enterprise, Aliso Viejo,
California (the “Building”), the commencement date of which was September 14,
1998, as such Lease has been amended by that certain Letter Amendment thereto
entered into between Landlord and Tenant dated as of February 4, 1999
(collectively, the “Lease”).

 

B.    Tenant now desires to modify the Original Premises to reduce the Tenant’s
rentable area located on the first (1st) floor, Suite 100 of the Building by
approximately 1,539 rentable square feet, thereby reducing the Original Premises
to the areas on the first (1st) and second (2nd) floors that are delineated on
Exhibit A attached hereto and made a part hereof (the “New Premises”), and to
make other modifications to the Lease, and in connection therewith, Landlord and
Tenant desire to amend the Lease as hereinafter provided.

 

C.    Capitalized terms used herein without definition shall have the meanings
given to them in the Lease.

 

NOW, THEREFORE, FOR VALUABLE CONSIDERATION, the receipt and adequacy of which
are hereby acknowledged, Landlord and Tenant agree as follows:

 

1.    New Premises.    Commencing on October 1, 2003 (the “New Premises
Commencement Date”), the Original Premises shall be reduced by approximately
1,539 rentable square feet (the “Reduction Space”) thereby reducing the Original
Premises to the areas on the first (1st) and second (2nd) floors that are
delineated on Exhibit A attached hereto. Therefore, for purposes of the Lease
and this Amendment, effective as of the New Premises Commencement Date, the
“Premises” shall mean the New Premises. The parties hereby stipulate that the
New Premises contain 51,202 rentable square feet. Notwithstanding the foregoing,
Tenant shall have the right to continue to occupy the Reduction Space in
accordance with the terms and conditions of the Lease (except for the payment of
Rent) until March 31, 2004, whereupon Tenant shall surrender the Reduction Space
in accordance with the terms of the Lease. If Tenant fails to so surrender the
Reduction Space on or before March 31, 2004, then the holdover provisions of the
Lease shall apply to such continued occupancy of the Reduction Space.



--------------------------------------------------------------------------------

2.    Extension of Term.    The Expiration Date of the Lease is hereby changed
to September 30, 2010.

 

3.    Construction of Tenant Improvements; Landlord’s Work.    Subject to and in
accordance with the provisions of Articles 12 and 13 of the Lease, Tenant shall
have the right to construct certain tenant improvements, including any necessary
cabling, re-configuration and/or re-assembly of furniture systems (“Tenant’s
Improvements”) to the interior of the New Premises in accordance with those
specifications and drawings prepared by Tenant and approved by Landlord in its
reasonable discretion, including fully engineered working drawings (“Tenant’s
Plans”). Tenant shall have the right to engage a space planner of its choice to
prepare Tenant’s Plans, and Landlord shall provide Tenant an allowance of $0.12
per rentable square foot of the New Premises for the creation of Tenant’s Plans.
In addition, Tenant shall be entitled to a one-time tenant improvement allowance
for such improvements in an amount not to exceed Two Hundred Fifty Thousand
Dollars ($250,000.00) (“Maximum Tenant Improvement Allowance”). All costs,
expenses, fees or other expenses, directly or indirectly allocable or
attributable to the construction contemplated under Tenant’s Plans in excess of
the Maximum Tenant Improvement Allowance shall be the sole liability and
responsibility of Tenant. Any portion of the Maximum Tenant Improvement
Allowance that is not used by Tenant by September 30, 2005 for the installation
and construction of the Tenant Improvements shall be retained by Landlord.
Tenant shall not be required to perform Restoration (as defined in Section 2.3
of the Work Letter attached as Exhibit C to the Original Lease (the “Work
Letter”)) of the kitchen area on the ground floor of the New Premises upon the
termination of the Lease. Any construction work required to convert the ground
floor of the Building from single-tenant occupancy to a multi-tenant occupancy,
including and fire or life safety requirements, shall be performed by Landlord
at Landlord’s sole cost and expense. Notwithstanding anything to the contrary in
the Lease or herein, there shall be no supervision or construction and
management review fee charged by Landlord or deducted from the Maximum Tenant
Improvement Allowance relative to the construction of Tenant’s Improvements.

 

4.    Payment of Base Rent.    Commencing on the New Premises Commencement Date,
the annual Base Rent payable by Tenant to Landlord for the New Premises shall be
as follows:

 

For the Period

--------------------------------------------------------------------------------

   Base Rent/RSF/Month


--------------------------------------------------------------------------------

10/1/03 – 2/29/04

   $ 1.80

3/1/04 – 9/30/07

   $ 1.80

10/1/07 – 9/30/10

   $ 2.05

 

Provided that Tenant is not in default under the Lease, Tenant’s obligation to
pay Base Rent for the period 10/1/03 – 2/29/04 (the “Abatement Period”) shall be
abated.

 

5.    Additional Rent.    Commencing on the New Premises Commencement Date, (a)
“Tenant’s Proportionate Share” shall be 63.73% (based on 80,348 rentable square
feet in the Building), (b) the Base Year shall be calendar year 2004, and (c)
the amount of increase in Controllable Operating Costs (as defined below)
payable by Tenant over Controllable Operating

 

2



--------------------------------------------------------------------------------

Costs for any prior year (other than the Base Year) shall not exceed 4% per
annum. The phrase “Controllable Operating Costs” as used herein shall mean all
Operating Costs for which the amount of increase is within Landlord’s reasonable
direct control (e.g., excluding Operating Costs such as utilities, real estate
taxes, insurance premiums and increases due to union related labor costs).
Furthermore, Landlord shall not pass through any increased costs resulting from
a Real Estate Tax increase due to a change of ownership in the Building or
Project.

 

6.    Option to Terminate.    Provided that Tenant is not in default of any
terms or conditions of the Lease, Tenant shall have a one-time right to
terminate the Lease effective September 30, 2008 (“Termination Date”), provided
that (a) Tenant delivers to Landlord written notice of its intent to exercise
its option to terminate not later than nine (9) months prior to the Termination
Date and (b) on or before the Termination Date, Tenant pays to Landlord a
termination fee equal to the sum of $197,128, plus the unamortized portion of
all leasing commissions paid by Landlord in connection with this Amendment
pursuant to Paragraph 20 below, plus the unamortized portion of the Maximum
Tenant Improvement Allowance paid by Landlord pursuant to Paragraph 3 above.

 

7.    Option to Extend.    Tenant shall have one option (“Extension Option”) to
extend the Term for a period of sixty (60) months (“Option Term”). The Extension
Option must be exercised by irrevocable notice in writing of such exercise,
delivered by Tenant to Landlord, not later than nine (9) months prior to the end
of the Term. The Base Rent for the Option Term shall be the lesser of (i) the
Base Rent then being paid or (ii) ninety-five percent (95%) of the then Fair
Market Value (determined in accordance with Section 38.2 of the Lease). Upon
exercise of the Extension Option, the Base Year for determination of Operating
Costs during the Option Term shall be the first (1st) year of the Option Term.
Tenant shall have no other right to extend the Term. The Extension Option is
personal to Tenant and shall only be transferable to a permitted assignee under
Article 16 of the Lease to which Tenant assigns its entire interest in the
Lease.

 

8.    Signage.    In addition to Tenant’s signage rights provided under Section
36.1 of the Lease, Tenant shall have a one-time right, at Tenant’s sole cost and
expense, to relocate one of Tenant’s exclusive building top signs to a different
location on the Building as mutually approved by Landlord and Tenant, subject to
all governmental codes, city guidelines and the Project sign criteria. Tenant’s
signage rights under the Lease are personal to Tenant and may not be assigned,
voluntarily or involuntarily, by or to any person or entity other than the
original Tenant.

 

9.    Parking.    Tenant shall be entitled to parking spaces as provided in
Section 2.12 of the Lease. All parking allocated to Tenant, including reserved
parking spaces, shall be free for the Term and for the Option Term (if Tenant
exercises its Extension Option pursuant to Paragraph 7 of this Amendment).

 

10.    Services and Utilities.    The first sentence of Section 9.4 of the Lease
is revised in full to read as follows: “Normal hours of operation for the
Project are 7:00 a.m. to 7:00 p.m. Monday through Friday and 8:00 a.m. to 2:00
p.m. on Saturday, excluding the following

 

3



--------------------------------------------------------------------------------

holidays: New Years Day, Presidents Day, Memorial Day, Independence Day, Labor
Day, Thanksgiving Day and Christmas Day.”

 

11.    Non-Disturbance Agreements.    Landlord hereby represents that, as of the
date of execution and delivery of this Amendment, there is no Encumbrance (as
defined in Article 24 of the Lease) currently encumbering the Project, the
Building or the Premises or any part thereof. Tenant’s obligation under Article
24 of the Lease to subordinate the Lease to any future Encumbrance shall be
subject to Tenant receiving a commercially reasonable non-disturbance agreement
from the applicable Lender with respect to such Encumbrance.

 

12.    Interruption of Services.    In the event Tenant’s use of all or a part
of the Premises is materially impaired such that Tenant does not and cannot
operate for business from such affected part of the Premises for four (4) or
more consecutive business days due to (a) the interruption of utility or
mechanical services to the Premises to be provided by Landlord under the Lease
or (b) Tenant being denied entry into the Premises, and such denial is (i)
caused by Landlord, its invitees, vendors or contractors or (ii) a covered peril
under Landlord’s insurance policy, then Tenant’s obligation to pay Base Rent and
additional rent charges payable shall be proportionately abated or reduced, as
the case may be, for such part of the Premises from the commencement of the
fifth (5th) business day of the impairment until the applicable impairment is
cured.

 

13.    Building Generator.    Tenant shall have the right to install, at grade
level or below grade, in the area shown on Exhibit B hereto (the “Unit Area”)
the following improvements (collectively “Generator Unit”): (a) a fully enclosed
generator (“Generator”); (b) an above-ground storage tank (“AST”) which shall
not exceed one thousand (1,000) gallons in capacity, shall be double-walled,
shall contain diesel fuel only (to only power the Generator), and which shall
employ at a minimum a double containment system whereby if the first containment
system fails, a second containment system shall be present to prevent releases
of Hazardous Material (which may be a sealed, un-cracked concrete slab
containment area without drains which is sufficient to constitute the second
containment system, provided it is large enough to completely contain a release
of the maximum volume of diesel fuel which could be present in the AST); and (c)
other associated improvements and conduits pre-approved by Landlord and
reasonably necessary to operate the Generator and distribute the power
therefrom. In connection with the installation of the Generator Unit, Tenant
shall have the right to furnish and install empty conduits from the Unit Area to
the Premises.

 

        a.    Generator License.    Landlord hereby grants Tenant a license (the
“Generator License”) to use the Unit Area for the purpose of installing,
operating and maintaining the Generator Unit at Tenant’s sole cost and expense.

 

        b.    Use Restrictions.    The Generator shall be used only for periodic
testing, maintenance and for emergency power to the Premises and/or other spaces
within the Project that may be leased by Tenant or affiliates of Tenant. Tenant
covenants that the Generator Unit and the storage, removal, transportation and
disposal of all fuels consumed thereby shall comply with

 

4



--------------------------------------------------------------------------------

all applicable laws (including, without limitation, Hazardous Materials Laws, as
defined below) and code requirements, the cost of which compliance shall be
entirely borne by Tenant.

 

        For purposes of the Lease, diesel fuel constitutes a “Hazardous
Material”; however, Tenant is permitted to transport to, maintain in, and use
from the AST diesel fuel; provided all such activities are performed in strict
accordance with all applicable laws including without limitation Hazardous
Material Laws (defined below). Tenant shall be solely responsible for complying
with any and all federal, state, and local laws, statutes, zoning restrictions,
ordinances, rules, regulations, guidelines, permits, licenses, governmental
actions, orders, decrees, judgments, and rulings now or hereafter in force
relating to the use of any Hazardous Material used or consumed by the Generator
Unit and any requirements relating to the use of any Hazardous Material used or
consumed by the Generator Unit of any duly constituted public authors having
jurisdiction over the Project, including, without limitation, all permitting
obligations (collectively, “Hazardous Material Laws”). For purposes of the
Hazardous Material Laws, Tenant shall be the owner and operator of the AST. Any
acknowledgment, consent or approval by Landlord of Tenant’s use or operation of
the Generator Unit shall not constitute an assumption of risk respecting the
same nor a warranty or certification by Landlord that Tenant’s proposed use and
operation is safe or reasonable or in compliance with Hazardous Material Laws.
All handling, use, storage and disposal of Hazardous Material relating to the
Generator Unit shall be accomplished by Tenant at its sole cost and expense.
From time to time during the Lease Term and for up to thirty (30) days
thereafter, Landlord may retain a registered environmental consultant to conduct
an investigation of the Generator Unit, the Unit Area and/or other portions of
the Project which may be affected by any leakage, contamination or release of or
by Hazardous Materials from the Generator Unit or in connection with any
transportation, removal or disposal of Hazardous Materials to, from or relating
to the Generator Unit: (i) for Hazardous Material contamination originating from
the Generator Unit, and (ii) to assess the activities of Tenant for compliance
with Hazardous Material Laws relative to the Generator Unit and to recommend the
use of procedures intended to reasonably reduce the risk of a release of
Hazardous Material (“Environmental Assessment”). If the Environmental Assessment
discloses any material breach of Hazardous Material Laws by Tenant or any of its
agents, contractors, servants, employees or licensees, then the cost thereof
shall be the sole responsibility of Tenant payable upon demand as additional
rent under the Lease. Otherwise, the costs of the Environmental Assessment shall
be the responsibility of Landlord. If the Environmental Assessment discloses any
breach of Hazardous Material Laws by Tenant or any of its agents, contractors,
servants, employees or licensees relative to the Generator Unit, the cost and
expenses of all cleanup and remediation thereof shall be the sole responsibility
of Tenant payable upon demand by Landlord. If Landlord so requires, Tenant
shall, at its sole cost and expenses, perform all Hazardous Materials cleanup
and remediation required or reasonably recommended in the Environmental
Assessment, and comply with all reasonable recommendations contained in the
Environmental Assessment, including any reasonable recommendations with respect
to precautions which should be taken with respect to Tenant’s activities at the
Project relative to the Generator Unit or any reasonable recommendations for
additional testing and studies to detect the presence of Hazardous Material
relative to the Generator Unit. If any monitoring procedure, cleanup or
remediation is required as a consequence of any Hazardous Material contamination

 

5



--------------------------------------------------------------------------------

by the Generator Unit, and the same is not completed (to the reasonable
satisfaction of Landlord) prior to the expiration or earlier termination of the
Lease, then Tenant shall perform and complete the same notwithstanding any such
expiration or earlier termination. The foregoing obligations of Tenant are not
intended to, and do not liquidate, limit or waive Tenant’s defense and indemnity
obligations set forth in the immediately following paragraph or elsewhere under
the Lease.

 

        c.    Removal of Generator Unit.    On or before the expiration or
earlier termination of the Lease, at its own cost and expense, the Generator
Unit and all related facilities in the Unit Area, and return the Unit Area to
its condition existing prior to Tenant’s installation of the Generator Unit. If
Tenant fails to complete such removal or fails to repair any damage caused by
such removal, Landlord may complete such removal and repair such damage and
charge the reasonable cost thereof to Tenant, which amounts shall be immediately
payable by Tenant.

 

        d.    Rent.    Tenant shall pay all costs incurred by Landlord or Tenant
for Tenant’s use of Building utilities in connection with the Generator Unit
(including the cost of any separate metering requested by Landlord). In
addition, Tenant shall pay for all costs in connection with the operation,
maintenance, and repair of the Generator Unit and the Unit Area, and for all
insurance required to be carried by Tenant therefor.

 

        e.    Approvals and Permits.    During the Term of the Lease and subject
to the terms of Subsection f below, Tenant may install and operate the Generator
Unit in the Unit Area, provided that: (i) Tenant has obtained Landlord’s prior
written approval of the plans and specifications for the Generator Unit and all
working drawings for the installation of the Generator Unit (collectively, the
“Drawings”); (ii) Tenant has obtained all required permits and governmental or
quasi-governmental approvals to install and operate the Generator Unit; and
(iii) Tenant complies with all applicable governmental and quasi-governmental
laws, regulations and building codes in connection with the Unit Area and the
Generator Unit. Once Landlord has given its requisite approval, Tenant may not
alter or modify the Drawings, or the actual installation of the Generator Unit
without Landlord’s prior written consent.

 

        f.    Compatibility with Building Systems and Operations.    The
Generator Unit shall be compatible with the Building systems and equipment and
shall not impair or interfere with the use or operation of any other equipment,
device or other improvement located at, in, on or about the Project or any
portion thereof. If the installation, maintenance, repair, operation or removal
of the Generator Unit requires any changes or modifications to any structural
systems or components of the Building or any of the Building’s systems or
equipment, Landlord shall have the right to either (i) perform such changes or
modifications and Tenant shall pay for the reasonable costs thereof upon demand
or (ii) require Tenant to perform such changes or modifications at Tenant’s sole
cost and expense. If required by Landlord, in its sole discretion, or any
governmental agency or authority, Tenant shall fully enclose the Unit Area with
suitable fencing or other required enclosures, subject to the terms of
Subsection e above. Landlord shall have the right to post notices of
non-responsibility in connection with any work performed by

 

6



--------------------------------------------------------------------------------

Tenant or its agents or contractors in connection with the Generator Unit. The
terms and conditions of Article 12 of the Lease shall specifically be applicable
in connection with any work performed by Tenant or its agents or contractors in
connection with the Generator Unit.

 

        g.    Use of Unit Area.    Except as expressly set forth in this
Paragraph 13, Tenant will not store any materials in the Unit Area. Tenant shall
use the Unit Area solely for the Generator Unit and not for any other purpose.
Landlord and its agents may enter and inspect the Unit Area at any time.
Concurrently with Tenant’s installation of any locks for the Unit Area, Tenant
shall deliver to Landlord a key for any such lock.

 

        h.    Indemnification and Insurance.    Tenant agrees and acknowledges
that it shall use the Unit Area at its sole risk, and Tenant absolves and fully
releases Landlord and its directors, officers, agents, servants, employees, and
independent contractors (collectively, “Landlord Parties”) (i) from any and all
claims, loss, cost, damage, expense and liability (including without limitation
court costs and reasonable attorneys’ fees) (“Liabilities”) that Tenant may
suffer to its personal property located in the Unit Area, or (ii) that the
Landlord Parties may suffer as a direct or indirect consequence of Tenant’s use
of the Unit Area, the Generator Unit or access to the Unit Area including
without limitation, the use or misuse thereof; the operation or failure thereof;
any violation of Hazardous Materials Laws or other law; personal injury;
property damage; and any release of Hazardous Materials, or (iii) any other
Liabilities arising from or related to the Lease. In addition, Tenant agrees to
indemnify, defend, protect, and hold the Landlord Parties harmless from and
against any Liabilities resulting as a direct or indirect consequence of
Tenant’s use of the Unit Area, the Generator Unit or access areas to the Unit
Area. In addition, Tenant shall procure and maintain, at Tenant’s sole expense,
insurance in connection with the Unit Area, the Generator Unit and the
obligations assumed by Tenant under this Paragraph 13, in the same amounts and
with the same types of coverage as required to be procured by Tenant under the
Lease. The provisions of this Subsection h shall survive the expiration or
earlier termination of the Lease

 

        i.    Termination of Generator License.    If Tenant fails to cure the
breach of any covenants set forth in this Paragraph 13 within fifteen (15) days
following notice from Landlord, Landlord shall have the right to terminate the
Generator License upon notice to Tenant.

 

        j.    No Warranty.    Landlord has made no warranty or representation
that the Generator Unit is permitted by law and Tenant assumes all liability and
risk in obtaining all permits and approvals necessary for the installation and
use of the Generator Unit.

 

        k.    Generator License Personal.    The Generator License is personal
to the original Tenant and may not be assigned, voluntarily or involuntarily, by
or to any person or entity other than the original Tenant.

 

14.    Roof Rights.    Tenant shall have the right to install up to two (2)
satellite dishes (referred to collectively as the “Satellite Dish”) on the roof
of the Building in accordance with this Paragraph 14.

 

7



--------------------------------------------------------------------------------

        a.    Satellite License.    Landlord hereby grants Tenant a license (the
“Satellite License”) to use an additional area located on the roof area of the
Building for the purpose of installing, operating and maintaining two (2)
satellite dishes (referred to in this Work Letter collectively as the “Satellite
Dish”) at Tenant’s sole cost and expense.

 

        b.    Roof Location.    Landlord and Tenant shall mutually agree upon an
area on the roof of the Building (which shall in no event exceed the dimensions
of 3 ft. by 3 ft.) (the “Roof Location”) that Tenant may use for the purpose of
installing, operating and maintaining the Satellite Dish. Landlord shall have
the right to use, and to grant to third parties the right to use portions of the
roof of the Building other than the Roof Location.

 

        c.    Access to Satellite Dish.    During the Term of the Lease, Tenant
during business hours shall have the right of access to the Satellite Dish and
the Roof Location upon at least two (2) business days prior written notice to
Landlord, or any shorter time period as Landlord may allow in its sole
discretion.

 

        d.    Removal of Satellite Dish.    On or before the expiration or
earlier termination of the Lease, Tenant shall remove, at its own cost and
expense, the Satellite Dish and all related facilities in the Roof Location, and
return the Roof Location to its condition existing prior to Tenant’s
installation of the Satellite Dish. If Tenant fails to complete such removal or
fails to repair any damage caused by such removal, Landlord may complete such
removal and repair such damage and charge the reasonable cost thereof to Tenant,
which amounts shall be immediately payable by Tenant.

 

        e.    Rent.    Tenant shall pay all costs incurred by Landlord or Tenant
for Tenant’s use of Building utilities in connection with the Satellite Dish
(including the cost of any separate metering requested by Landlord). In
addition, Tenant shall pay for all costs in connection with the operation,
maintenance, and repair of the Satellite Dish and the Roof Location, and for all
insurance required to be carried by Tenant therefor.

 

        f.    Approvals and Permits.    During the Term of the Lease and subject
to the terms of Subsection g below, Tenant may install and operate the Satellite
Dish in the Roof Location, provided that: (i) Tenant has obtained Landlord’s
prior written approval of the plans and specifications for the Satellite Dish
and all working drawings for the installation of the Satellite Dish
(collectively, the “Drawings”); (ii) Tenant has obtained all required permits
and governmental or quasi-governmental approvals (including satisfying any
applicable Federal Communications Commission and Federal Aviation Administration
requirements) to install and operate the Satellite Dish; and (iii) Tenant
complies with all applicable governmental and quasi-governmental laws,
regulations and building codes in connection with the Roof Location and the
Satellite Dish. Once Landlord has given its requisite approval, Tenant may not
alter or modify the Drawings, or the actual installation of the Satellite Dish
without Landlord’s prior written consent.

 

        g.    Compatibility with Building Systems and Operations. The Satellite
Dish shall be compatible with the Building systems and equipment and shall not
impair or interfere

 

8



--------------------------------------------------------------------------------

with window washing or the use or operation of any chiller units, cooling tower,
emergency generator, elevators, machine rooms, helipads, ventilation shafts,
communications equipment or any other equipment, device or other improvement
located at, in, on or about the Project or any portion thereof. If the
installation, maintenance, repair, operation or removal of the Satellite Dish
requires any changes or modifications to any structural systems or components of
the Building or any of the Building’s systems or equipment, Landlord shall have
the right to either (i) perform such changes or modifications and Tenant shall
pay for the reasonable costs thereof upon demand or (ii) require Tenant to
perform such changes or modifications at Tenant’s sole cost and expense. If
required by Landlord, in its sole discretion, or any governmental agency or
authority, Tenant shall fully enclose the Roof Location with suitable fencing or
other required enclosures, subject to the terms of Subsection f above. Landlord
shall have the right to post notices of non-responsibility in connection with
any work performed by Tenant or its agents or contractors in connection with the
Satellite Dish. The terms and conditions of Article 12 of the Lease shall
specifically be applicable in connection with any work performed by Tenant or
its agents or contractors in connection with the Satellite Dish.

 

        h.    Use of Roof Location.    Tenant will not store any materials in
the Roof Location. Tenant shall use the Roof Location solely for the Satellite
Dish and not for any other purpose. Landlord and its agents may enter and
inspect the Roof Location at any time. Concurrently with Tenant’s installation
of any locks for the Roof Location, Tenant shall deliver to Landlord a key for
any such lock. Tenant shall not interfere with the mechanical, electrical,
heating, ventilation and air conditioning, or plumbing systems of the Building
or the operation, reception, or transmission of any other satellite, microwave,
or other broadcasting or receiving devices that are, or will be, located on the
roof of, or in, the Building.

 

        i.    Indemnification and Insurance.    Tenant agrees and acknowledges
that it shall use the Roof Location at its sole risk, and Tenant absolves and
fully releases Landlord Parties (i) from any and all Liabilities that Tenant may
suffer to its personal property located in the Roof Location, or (ii) that the
Landlord Parties may suffer as a direct or indirect consequence of Tenant’s use
of the Roof Location, the Satellite Dish or access to the Roof Location, or
(iii) any other Liabilities arising from or related to the Lease. In addition,
Tenant agrees to indemnify, defend, protect, and hold the Landlord Parties
harmless from and against any Liabilities resulting as a direct or indirect
consequence of Tenant’s use of the Roof Location, the Satellite Dish or access
areas to the Roof Location. In addition, Tenant shall procure and maintain, at
Tenant’s sole expense, insurance in connection with the Roof Location, the
Satellite Dish and the obligations assumed by Tenant under this Paragraph 14, in
the same amounts and with the same types of coverage as required to be procured
by Tenant under the Lease.

 

        j.    Termination of Satellite License.    If Tenant fails to cure the
breach of any covenants set forth in this Paragraph 14 within fifteen (15) days
following notice from Landlord, Landlord shall have the right to terminate the
Satellite License upon notice to Tenant.

 

        k.    No Warranty.    Landlord has made no warranty or representation
that the Satellite Dish is permitted by law and Tenant assumes all liability and
risk in obtaining all

 

9



--------------------------------------------------------------------------------

permits and approvals necessary for the installation and use of the Satellite
Dish. Landlord does not warrant or guaranty that Tenant will receive
unobstructed transmission or reception to or from the Satellite Dish and Tenant
assumes the liability for the transmission and reception to and from the
Satellite Dish.

 

        l.    Satellite License Personal.    The Satellite License is personal
to the original Tenant and may not be assigned, voluntarily or involuntarily, by
or to any person or entity other than the original Tenant.

 

15.    Janitorial Service.    Landlord shall provide janitorial services for the
Premises five (5) days per week, excluding holidays, with supervision of the
cleaning crew.

 

16.    Security.    Landlord currently provides onsite security of the Building
from 7 a.m. to 11 p.m. Monday through Friday, which includes patrol of corridors
and stairwells of the Common Areas and parking facilities. Tenant, at its sole
cost and expense (which may be deducted from the Maximum Tenant Improvement
Allowance), shall have the right to install a card access system to the
Premises, subject to Landlord’s reasonable approval.

 

17.    Holding Over.    Notwithstanding the provisions of Section 17 of the
Lease concerning holding over, the Base Rent payable by Tenant shall not be
increased as provided therein during the first 90 days of any such holding over
by Tenant.

 

18.    Security Deposit.    The provisions of Sections 2.16 and 7 of the Lease
relating to the Security Deposit are hereby deleted from the Lease. Landlord
shall apply the amount of the Security Deposit currently held by Landlord (i.e.,
$63,618.83) as partial payment of Base Rent for the first month for which Base
Rent is payable pursuant to this Amendment.

 

19.    Notices.    Landlord’s Mailing Address as set forth in Section 2.10 of
the Lease is revised to read as follows:

 

State Teachers’ Retirement System of Ohio

c/o CB Richard Ellis

95 Enterprise, Suite 310

Aliso Viejo, California 92656

Attn: Property Manager

 

With a copy to:

 

State Teachers Retirement System of Ohio

44 Montgomery Street, Suite 2388

San Francisco, CA 94104-4704

Attn: Executive Director, Western Region

 

20.    Brokers.    Landlord and Tenant hereby warrant to each other that they
have no dealings with any real estate broker, agent or finder in connection with
the negotiation of this Amendment, excepting only CB Richard Ellis, acting on
behalf of Landlord, and Cushman &

 

10



--------------------------------------------------------------------------------

Wakefield, acting on behalf of Tenant (the “Brokers”), and that they know of no
other real estate broker, agent or finder who is entitled to a commission in
connection with this Amendment. Each party agrees to indemnify and defend the
other party against and hold the other party harmless from any and all
Liabilities with respect to any leasing commission or other compensation alleged
to be owing on account of the indemnifying party’s dealings with any real estate
broker, agent or finder other than the Brokers. Landlord shall pay any
commissions owing to the Brokers as set forth in a separate agreement(s) between
Landlord and Brokers pertaining thereto. The terms of this Paragraph 20 shall
survive the expiration or earlier termination of this Amendment.

 

21.    Authorization Disclosure.    This Amendment is executed by certain
employees of The State Teachers Retirement System of Ohio (“STRS”), not
individually, but solely on behalf of Landlord, the authorized nominee and agent
for STRS. In consideration for entering into this Amendment, Tenant hereby
waives any right to bring a cause of action against the individuals executing
this Amendment on behalf of Landlord (except for any cause of action based upon
lack of authority or fraud), and all persons dealing with Landlord must look
solely to Landlord’s assets for the enforcement of any claim against Landlord,
and the obligations hereunder are not binding upon, nor may resort be had to the
private property of any of the trustees, officers, directors, employees or
agents of STRS.

 

22.    Time of Essence.    Time is of the essence with respect to the
performance of every provision of this Amendment.

 

23.    No Further Modification.    Except as expressly modified by this
Amendment, all of the terms and provisions of the Lease shall remain unmodified
and in full force and effect.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands and seals
as of the day, month and year first written above as to this Amendment.

 

LANDLORD:

 

OTR, an Ohio general partnership, as nominee of the STATE TEACHERS RETIREMENT
BOARD OF OHIO, a statutory organization created by the laws of the State of Ohio

 

By:                                      
                                                 

Name:                                     
                                           

Title:                                    
                                               

 

TENANT:

 

REMEDYTEMP, INC., a California corporation

 

By:                                      
                                                 

Name:                                     
                                           

Title:                                     
                                              

 

By:                                      
                                                 

Name:                                     
                                           

Title:                                    
                                               

 

12



--------------------------------------------------------------------------------

EXHIBIT “A”

 

Depiction of New Premises

 

(see attached diagram)

 

13



--------------------------------------------------------------------------------

EXHIBIT “B”

 

Depiction of Unit Area

 

(see attached diagram)

 

14